Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated June 28, 1976 and made after a statutory fair hearing, which affirmed a determination of the respondent Commissioner of the Westchester County Department of Social Services to discontinue petitioner’s assistance in the form of home relief for at least 75 days. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The evidence supports the State commissioner’s determination (see Social Services Law, § 131, subds 5, 11; cf. Lavine v Milne, 424 US 577; Matter of Barie v Lavine, 48 AD2d 36, affd 40 NY2d 565). "No assistance or care shall be given to an employable person who * * * has refused to accept employment in which he is able to engage” (Social Services Law, § 131, subd 5). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.